                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                     8:13CR214

       vs.
                                                                            ORDER
IAN LYBARGER,

                       Defendant.


       Defendant Ian Lybarger appeared before the court on October 9, 2018, on an Amended
Second Petition for Offender Under Supervision [116]. Defendant was represented by Assistant
Federal Public Defender Richard H. McWilliams, and the United States was represented by
Assistant U.S. Attorney Kimberly C. Bunjer. Defendant waived his right to a probable cause
hearing on the Amended Second Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The
government moved for detention, and a detention hearing was held. Defendant has failed to
meet his burden to establish by clear and convincing evidence that he will not flee or pose a
danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Amended Second Petition [116] alleges probable cause and that Defendant
should be held to answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on October 25, 2018, at 10:30 a.m. Defendant must be present in person.
       2.      Defendant Ian Lybarger, is committed to the custody of the Attorney General or
his designated representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 9th day of October, 2018.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
